Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats information given in the title and it contains (Fig. 1A) which does not appear to belong in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning module is configured to; iterative module is configured to;   in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification discloses that means for accomplishing all the steps in claims 6-8 are a processor and memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 recites a computer program comprising of computer program code (instructions) that when executed by at least processing unit, causes the performance of the method of claim 1. A computer program comprising computer instructions is software per se. Pure software that is neither tied to a specific machine is not patentable. See MPEP § 2106.01

Claim 13 recites a computer program embodied on a computer readable medium, however the computer readable medium includes both transitory and non-transitory signals. On page 15 of instant speciation in the first paragraph, it states “A computer readable medium can include any suitable medium that participates in providing instructions to a processor for execution. Such a medium can take many forms, including but not limited to, non-volatile media, volatile media, trans- mission media, and the like.” As such it fails to limit computer readable medium from including transitory media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claims 1, 3-6, and 8-14 are rejected under 35 USC 101. The claimed invention is directed to mental process without significantly more. The claims recite:

1. A method for determining an allocation decision for at least one elevator, the method comprising: 
using existing calls in an elevator system as a first input in a machine learning module; 
processing the first input with the machine learning module to provide a first output comprising a first allocation decision; 
using the first output as a second input in an iterative module; 
processing the second input with the iterative module to provide a second output comprising a second allocation decision; 
and providing the second allocation decision to an elevator control module and to an allocation decision storage for further machine learning module training.
	
Step 1: The claim recites a method, therefore, it falls into the statutory category of a method.

Step 2A Prong 1:  The claim recites, inter alia:
	
processing the first input to provide a first output comprising a first allocation decision; (mental process of looking at data making a first decision)

processing the second input to provide a second output comprising a second allocation decision; (mental process of looking second data making a second decision)

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites using existing call as first input, using the first output as a second input, and providing the second allocation decision to an elevator control module and allocation decision storage, which is receiving and sending data, as well as saving data to method. This is insignificant pre-solution and post-solution activity , see MPEP 2106.05(g). The use of machine learning module and iterative module are a tool which represent a Field of Use and Tech. environment. as set forth in MPEP 2016.05(h) and do not provide a practical application.


Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim are machine learning module, iterative module, elevator control module and allocation storage do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer hardware (control module and allocation storage) which is not significantly more as state in MPEP 2106.05(b). 


Claims 3 and 8 discloses a specific type of data to use which is insignificant  extra-solution activity, see MPEP 2106.5(g)

Claims 4-5 and 9-10 recite at a high-level of generality the use of neural networks, genetic algorithms and ant colonies. This represent a field of use and tech. environment, as set forth in MPEP 2016.05(h) and do not provide a practical application.

Claim 6 is apparatus embodiment to claim 1 and rejected using the same reasoning found in claim 1. 

Claim 11 recites general computer hardware used in the execution of an abstract idea and does not amount to significantly more. 

Claims 12-13 fail step 1 as they do not fall into statutory category as claim 12 is a computer program and Claim 13 is transitory signals per se.

Claim 14 is similar to that of claim 1 and thus rejected using the reasoning found in claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 5,354,957).

In regards to claim 1, Robertson discloses a method for determining an allocation decision for at least one elevator, the method comprising: 
using existing calls in an elevator system as a first input in a machine learning module; (Robertson fig. 7 show element 9 wherein which stores car call data, this is also stated in column 10 lines 10-12 wherein it cites “…current passenger traffic data for elevator cars in a group is stored by the group control in a plurality of memory locations 9” also column 10 line 15 cites “This data can take two forms, either car call data…”. Then in figure 7 it shows that data is feed into learning modules 1, 2 and 3.)

processing the first input with the machine learning module to provide a first output comprising a first allocation decision; (Robertson fig. 7 shows wherein output from modules 1-3 provide output predictions, which are allocation decisions.)

using the first output as a second input in an iterative module; (Robertson fig. 7 shows wherein output from elements M1 and M2 are feed into element 6 combination circuit, wherein the combination module is the combination circuit.)

processing the second input with the iterative module to provide a second output comprising a second allocation decision; (Robertson element 6 processing the second input (output from modules 1 and 2) to create a second output from element 6.)

and providing the second allocation decision to an elevator control module and to an allocation decision storage for further machine learning module training. (Robertson element 7 receives the second output from element 6 and column 11 lines 13-15 teaches wherein the car with lowest cost is allocated to the call, thus it is sent to an elevator control module.)

In regards to claim 3, Robertson discloses a method of claim 1, further comprising:  18 using predicted calls in the elevator system as the first input to the machine learning module.  (Robertson column 2 lines 27-28 teaches using predict traffic to generate output of the first module) 

In regards to claim 4, Robertson discloses a method of claim 1,wherein the machine learning module comprises an artificial neural network module.  (Robertson fig. 7 shows wherein modules 1-3 are Neural networks.)

In regards to claim 6, it is the apparatus embodiment of claim 1 with similar limitations as such it rejected using the reasoning found in claim 1.

In regards to claim 8, it is the apparatus embodiment of claim 3 with similar limitations as such it rejected using the reasoning found in claim 3.

In regards to claim 9, it is the apparatus embodiment of claim 4 with similar limitations as such it rejected using the reasoning found in claim 4.
In regards to claim 12, Robertson discloses a computer program comprising program code, which when executed by at least one processing unit, causes the at least one processing unit to perform the method of claim 1.  (Robertson column 4 lines 42-47 cites “The method of allocating hall calls shown in the FIG. 1 can be implemented in a number of different apparatuses. Although the apparatus could be formed as a circuit of discrete logic elements, the preferred embodiment is a software program running in a computer provided in an elevator group control.” This teaches a computer program comprising code and column 2 line 63 teaches a microprocessor.)

In regards to claim 13, Robertson disclose the computer program according to claim 12, wherein the computer program is embodied on a computer readable medium.  (Robertson column 4 lines 42-47 teaches wherein software program (computer code) is running in a computer. Meaning it is stored in the computer memory which is computer readable medium.)

In regards to claim 14, Robertson discloses an elevator system comprising: an elevator control module (Robertson column 3 lines 4-9 teaches an elevator control system called the artificially intelligent traffic processor (AITP) and column 4 lines 13-17 teaches AITP method is used for operating elevator controls.);  and an apparatus of claim 6. (See claim 6 rejection.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 5,354,957) and further in view of Jari et al. (WO 2005/100232 A2 – hereinafter referred to as Jari)

In regards to claim 5, Robertson discloses the method of claim 1, but fails to disclose wherein the iterative module comprises at least one of a generic algorithm module and an ant colony algorithm module.
Jari discloses the iterative module comprises at least one of a generic algorithm module and an ant colony algorithm module. (Jari abstract teaches wherein a genetic algorithms are used to determine alternate elevator routes or allocation calls.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Robertson with that of Jari in order to allow for the use of the genetic algorithms as both reference deal with optimizing elevator call allocations and the benefit of using genetic algorithms is that is allows for finding a near optimal solution for elevator calls as suggest on page 3 lines 1-7 of the Jari reference. 

In regards to claim 10, it is the apparatus embodiment of claim 5 with similar limitations as such it rejected using the reasoning found in claim 5.



Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 5,354,957) and further in view of Fuller et al. (US 2010/0179850 A1 – hereinafter referred to as Fuller)

In regards to claim 11, Robertson discloses the apparatus of claim 6, wherein the ma- chine learning module comprises a processing unit.  (Robertson column 2 line 63 teaches the use of microprocessor.)
However it fails disclose the use of the a graphic processing unit.
Fuller discloses wherein the use of the a graphics processing unit. (Fuller para. [0150] teaches each processor may include one of more CPU, a graphics processing unit, and a programmable DSP unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robertson with that of Fuller in order to allow for the usage of the graphic processing unit as both reference deal with scheduling elevator calls and the benefit of doing so is it allows for better processing as graphics processing units are better suited for mathematical computations creating a more powerful and efficient system.


Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127